          Case:
AO 2450 (Rev. 0211 8) 5:16-cr-00062-DCR                 Doc #: 188
                       Judgment in a Criminal Case for Revocations   Filed: 03/29/19 Page: 1 of 6 - Page ID#: 1323
                       Sheet I


                                     UNITED STATES DISTRICT COURT

                                Eastern District of Kentucky - Central Division at Lexingt8


           UNITED STATES OF AMERICA                                    Judgment in a Criminal Case
                               V.                                      (For Revocation of Probation or Supervised Release)


                       Deric Lostutter                                 Case No .       5: l 6-CR-62-DCR-O l
                                                                       USM No .        21103-032
                                                                                               Kathryn A. Walton
                                                                                                 Defendant ' s Attorney
 THE DEFENDANT:

 IZI ad mitted guilt to violation of condition(s)     1, 2 & 3                         of the term of supervision.
                                                     --'-----------~
 D was found in violation of condition(s)                                          after denial of g ui lt.
                                                    ----------~



The defendant is adjudicated gui lty of these violations:

  Violation Number        Nature of Violation                                                                              Violation Ended
           I              Unauthori zed Contact with a Convicted Felon                                                     February 13, 2019
           2              Use of Alcohol                                                                                   February 25, 2019
           3              Unauthorized Contact with a Con vi cted Felon                                                     March 29, 2019




        The defendant is sentenced as provided in pages 2 through _ _6_ _ of th is judgment. The sentence is imposed pursuant to
 the Sentenc ing Reform Act of 1984.

 D   The defendant has not violated condition(s)                          and is discharged as to such violation(s) condition .
                                                     --------

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines , restitution, costs , and special assessments imposed by this judgm ent are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

 Last Four Digits of Defendant's Soc. Sec.           9721                                          March 29, 2019

 Defendant' s Year of Birth:        1987

 City and State of Defendant's Residence:
 Manchester, Kentucky
                                                                                Honorable Danny C. Reeves, U.S. District Judge
                                                                                               Name and Title of Judge

                                                                           /22:?,ttdzz                        Date
                                                                                                                          2c-Yd
             Case: 5:16-cr-00062-DCR Doc #: 188 Filed: 03/29/19 Page: 2 of 6 - Page ID#: 1324
AO 2450 (Rev. 02/18) Judgment in a Criminal Case fo r Revocations
                     Sheet 2- lmprisonm ent

                                                                                                       Judgment- Page   2      of   6
   DEFENDANT:                  Deric Lostutter
   CASE NUMBER:                S: l 6-CR-62-DCR-O I

                                                                    IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
                                                                 SIX (6) MO THS



        D       The court makes the following recommendations to the Bureau of Prisons:




        ~       The defendant is remanded to the custody of the United States Marshal.

        D       The defendant shall surrender to the U nited Sta tes Marshal for this district:

               D     at                           D       a.m.       D   p.m.    on

               D     as notified by the United States Marshal.

        D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

               D    before 2 p.m . on

               D    as notified by the United States Marshal.

               D    as notified by the Probation or Pretrial Services Office.

                                                                         RETURN

I have executed this judgment as follows :




             Defendant delivered on                                                       to

   at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certifi ed copy of this judgment.



                                                                                                  UN ITED STATES MARSHAL


                                                                                By
                                                                                               DEPUTY UN IT ED STATES MARSHAL
           Case: 5:16-cr-00062-DCR Doc #: 188 Filed: 03/29/19 Page: 3 of 6 - Page ID#: 1325
AO 245D (Rev. 02/J 8) Judgment in a Criminal Case for Revocations
                      Sheet 3 - Supervised Release

                                                                                                 Judgment- Page           of        6
   DEFENDANT:                  Deric Lostutter
   CASE NUMBER:                5: 16-CR-62-DCR-O 1

                                                            SUPERVISED RELEASE

   Upon release from imprisonment, you will be on supervi sed release for a term of:

                                                              THIRTY (30) MO THS

                                                     MANDATORY CONDITIONS

  I.   You must not commit another federal , state or local crime.
  2.   You must not unlawfully possess a controlled substance.
  3.   You must refrain from any unlawful use ofa controll ed substance . You must submit to one drug test within 15 days of release
       from imprisonment and at least two periodic drug tes ts the reafter, as determined by the court.
               D The above drug testing condition is suspended , based on the court's determination that you
                   pose a low risk of future substance abuse. (Check, tf applicable.)
  4.   D You must make restitution in accorda nce with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (Check, if applicable.)
  5.   ~ You must cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
  6.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (Check, if applicable.)
  7.   D Yo u must participate in an approved program for domestic violence . (Check, if applicable.)


  You must comply with the standard conditions that ha ve been ado pted by this court as well as with any other conditions on the
  attached page .
                   Case:
AO 24 58 (Rev . 02/1 8)   5:16-cr-00062-DCR
                      Judgment                              Doc
                               in a Criminal Case for Revocation s #: 188 Filed: 03/29/19 Page: 4 of 6 - Page ID#: 1326
                          Sheet 3A -   Supervised Release

                                                                                                     Judgment- Page     4      of             6
   DEFENDA T:                     Deric Lostutter
   CASE NUMBER:                   5: l 6-CR-62-DCR-O 1

                                                   STANDARD CONDITIONS OF SUPERVISION

   As part of your supervised release, you must comp ly with the following standard conditions of supervision. These conditions are
   imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
   needed by probation officers to keep informed , report to the court about, and bring abo ut improvements in your conduct and
   condition.

    I. You must report to the probation office in the federal judic ia l district where you arc autho rized to reside within 72 hours of
         your release from imprisonment, unless the probation offi cer instructs you to report to a different probation office or within a
         different time frame.
    2. After initi ally reporting to the probation office , you will receive instructions from the court or the probation officer about how
         and when you must report to the probation officer, and you must report to the probation officer as instructed .
    3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
         from the court or the probation officer.
    4. You must answer truthfully the questions asked by your probation officer.
    5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
         arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
         noti fying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
         officer within 72 hours of becoming aware of a change or expected change.
    6. You must a llow the probation officer to visit you at any time at your home or elsewhere , and you must permit the probation
         officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7. You must work full time (at least 30 hours per week) at a lawful type of emp loyment, un less the probation officer excuses you
         from doing so . If you do not have full-time employment you must try to find full-time employment, unless the probation
         officer excuses you from doing so. If you plan to change where you work or anything about your work (s uch as your position
         or your job responsibilities), you must notify the probation officer at least I 0 days before the change. If notifying the
         probation officer at least I 0 days in advance is not possible due to unanticipated circumstances , yo u must notify the probation
         officer within 72 hours of becoming aware of a change or expected change .
    8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
         been convicted of a felony , you must not knowingly communicate or interact with that person without first getting the
         permission of the probation officer.
    9. If you are arrested or questioned by a law enforcement offi cer, you must notify the probation officer within 72 hours.
    10. You must not own, possess, or have access to a firearm, ammunition, destructive device , or dangerous weapon (i.e., anything
         that was designed, or was modified for, the specific purpose o f causing bodily injury or death to another person such as
         nunchakus or tasers).
    11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
         without fi rst getting the permission of the court.
    12. Ifthc probation officer determines that yo u pose a risk to another person (including an orga nization) , the probation officer
         may require you to notify the person about the risk and you must co mp ly with that instruction. The probation officer may
         contact the person and confirm that you have notified the person about the risk.
    13 . You must follow the instructions of the probation officer related to the cond itions of supervision.



  U.S. Probation Office Use Only

  A U .S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of
  this judgment containing these conditions. For further informati on regarding these cond iti ons, see Overview of Probation and
  Supervised Release Conditions, avai lable at: www.uscourts.gov .

  Defendant's Signature _ __ _ _ _ _ _ _ __ _ __ _ _ _ _ _ _ __                            Date _ _ _ _ __ _ _ _ _ __ _ __ _
          Case: 5:16-cr-00062-DCR Doc #: 188 Filed: 03/29/19 Page: 5 of 6 - Page ID#: 1327
AO 2450 (Rev. 02118) Judgment in a Criminal Case for Revocations
                     Sheet 30 - Supervised Release

                                                                                Judgment- Page    5       of       6
                                                                                                               -   ---
DEFENDANT:                 Deric Lostutter
CASE NUMBER:               5: 16-CR-62-DCR-Ol


                                        SPECIAL CONDITIONS OF SUPERVISION
1. You must abstain from the use of alcohol.

2. You must participate in a substance abuse treatment program and must submit to periodic drug and alcohol
   testing at the direction and discretion of the Probation Officer during the term of supervision. You are
   responsible for paying the costs of such treatment services. However, if you are unable to pay for such services
   during any month in which such services are provided, you will be required to perform l 0 hours of community
   service during the following month . The nature of community service provided shall be determined by the
   probation office.

3. You must refrain from engaging in employment in the information technology field during the term of
   supervision, pursuant to USSG §5Fl.5.

4 . You must refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and
    accuracy of any prohibited substance testing which is required as a condition of release .

5. You must attend and successfully complete any mental health diagnostic evaluations and treatment or
   counseling programs as directed by the probati on officer. You are responsible for paying the costs of such
   treatment services. However, if you are unabl e to pay for such services during any month in which such
   services are provided, you will be required to perform 10 hours of community service during the following
   month. The nature of community service provided shall be determined by the probation office.

6. You must not incur new credit charges or open additional lines of credit without the approval of the probation
   officer unless you are in compliance with the installment payment schedule.

7. You must provide the probation officer with access to any requested financial information.

8. You must not purchase, possess, use, distribute or administer any controlled substance or paraphernalia related
   to controlled substances, except as prescribed by a physician and shall not frequent places where controlled
   substances are illegally sold, used, distributed or administered.

9. You must not possess or use a computer or any device with access to any "on-line computer service" at any
   location (including place of employment) without the prior written approval of the probation officer. This
   includes any Internet Service provider, bull etin board system, or any other public or private network or e-mail
   system.

10. You must consent to the U.S. Probation Office conducting unannounced examinations of your computer
    system(s) and internal/external storage devices, w hich may include retrieval and copying of all memory from
    hardware/software and/or removal of such system(s) for the purpose of conducting a more thorough inspection
    and will consent to having installed on your computer(s) , any hardware/software to monitor your computer
    use or prevent access to pa11icular materials, and to consent to periodic inspection of any such installed
    hardware/software to insure it is functioning properly. Any employer will be required to allow review and
    monitoring by the United States Probation Office of any computer system for which the defendant has access.
            Case: 5:16-cr-00062-DCR Doc #: 188 Filed: 03/29/19 Page: 6 of 6 - Page ID#: 1328
AO 2450 (Rev. 02118) Judgment in a C riminal Case for Revocation s
                     Sheet 3E - Supervised Release


                                                                                  .J udgment- Page     6
                                                                                                     -~--
                                                                                                            of     6
DEFENDANT:                 Deric Lostutter
CASE NUMBER:               5: 16-CR-62-DCR-O I


                            ADDITIONAL SPECIAL CONDITIONS OF SUPERVISION

11. You must provide the U.S. Probation Office with accurate inforn1ation about your entire computer system
    (hardware/software) and internal/external storage devices; all passwords used by you; and must abide by all
    rules of the computer Restriction and Monitoring Program .

12. You must not communicate or attempt to communicate, either directly or indirectly, in any form , to include
    through internet websites or services, any message, content, information, or other communication that has the
    purpose or intent to be threatening, harassing, or intimidating to another individual (to include the individual's
    family), a corporation, or an organization. Threatening, harassing, or intimidating communications include
    any communication that has the intent to inflict punishment, loss, pain, or damage to another individual (to
    include the individual's family), a corporation, or an organization or to the individual's (to include the
    individual's family's) , corporations, or organization's property, is meant to cause distress or alarm to an
    individua l (to include the individual's family) , a corporation , or an organization, or is meant to coerce into
    action or place under duress , whether it be emotionally, physically, or financially, any individual (to include
    the individu als' fam il y), corporation , or organization.

13. You must sub mit your person, property, house, res idence, vehicle, storage unit, papers, computers (as defined
    in 18 U.S.C. § 1030(e)(l), but including other devices excluded from this definition), other e lectronic
    communications or data storage devices or media, or office, to a search conducted by a United States probation
    officer. Failure to submit to a search will be grounds for revocation of release. You must warn any other
    occupants that the premises may be subject to searches pursuant to this condition .

14. You must not communicate or interact with any person convicted of a felony without the prior written
    approval of the probation officer.

15. You must pay the fine previously ordered in the original judgment, at the approved installment amount of $50
    per month.
